       Case 1:19-cv-01472-NONE-JLT Document 30 Filed 08/03/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                     Case No.: 1:19-cv-01472-NONE-JLT
12                   Plaintiff,                         ORDER DISCHARGING ORDER TO SHOW
13            v.                                        CAUSE

14   PRUDENTIAL SECURITY, INC.,                         (Doc. 27)
15                   Defendant.

16
17            The Court ordered defense counsel to show cause why sanctions should not be imposed for

18   the failure to appear at the further status conference. (Doc. 27). The same day, Mr. Scheithauer filed

19   a declaration indicating that, despite having received proper notice of the hearing, he simply made a

20   mistake and thought the conference was at 1:30 p.m., rather than 10:30 a.m. Mistakes happen. The

21   Court is confident this mistake will not recur. Thus, the Court DISCHARGES the order to show

22   cause.

23
24   IT IS SO ORDERED.

25      Dated:      August 2, 2020                             /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
